Exhibit 16.1 2451 N. McMullen Booth Road Suite.308 Clearwater, FL 33759 Toll fee: 855.334.0934 Fax: 800.581.1908 August 13, 2014 Securities and Exchange Commission treet N.E. Washington, D.C. 20549 We have been furnished with a copy of the response to Item 4.01 of Form 8-K for the event that occurred on July 9, 2014, to be filed by our former client, IC Places, Inc. We agree with the statements made in response to that Item insofar as they relate to our Firm. We have no basis to agree or disagree with the other statements included in such Form 8-K. Sincerely, /s/ DKM Certified Public Accountants DKM Certified Public Accountants Clearwater, FL
